

116 S2168 IS: Student Loan Forgiveness for Farmers and Ranchers Act
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2168IN THE SENATE OF THE UNITED STATESJuly 18, 2019Mr. Murphy (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a student loan forgiveness plan for certain borrowers who are employed at a qualified
			 farm or ranch.
	
 1.Short titleThis Act may be cited as the Student Loan Forgiveness for Farmers and Ranchers Act.
		2.Loan forgiveness for farmers and ranchers
 (a)Amendment to the HEAPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following:
				
					460A.Loan forgiveness for farmers and ranchers
 (a)Qualified farm or ranchIn this section, the term qualified farm or ranch means, with respect to a year, a farm or ranch whose earnings of gross revenue during the year from the sale of agricultural products are—
 (1)not less than— (A)in the case of 2019, $35,000; and
 (B)in the case of any succeeding year, the amount applicable under this paragraph for the previous year increased by the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent preceding year; and
 (2)not more than—
 (A)in the case of 2019, $1,000,000; and (B)in the case of any succeeding year, the amount applicable under this paragraph for the previous year increased by the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent preceding year.
 (b)In generalThe Secretary shall cancel the balance of interest and principal due, in accordance with subsection (c), on any eligible Federal Direct Loan not in default for a borrower who—
 (1)at the time of initial entrance into the agricultural student loan forgiveness program—
 (A)is employed full-time as an employee or manager of a qualified farm or ranch; and (B)is—
 (i)a beginning farmer or rancher (as defined under section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)));
 (ii)an individual from a population that is underrepresented in the agricultural profession (as determined by the Secretary), such as minorities or women;
 (iii)a socially disadvantaged farmer or rancher (as defined in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e))); or
 (iv)a veteran farmer or rancher (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)));
 (2)makes 120 monthly payments on the eligible Federal Direct Loan after the date of enactment of the Student Loan Forgiveness for Farmers and Ranchers Act, pursuant to any one or a combination of—
 (A)payments under an income-based repayment plan under section 493C; (B)payments under a standard repayment plan under section 455(d)(1)(A), based on a 10-year repayment period;
 (C)monthly payments under a repayment plan under subsection (d)(1) or (g) of section 455 of not less than the monthly amount calculated under section 455(d)(1)(A), based on a 10-year repayment period; or
 (D)payments under an income contingent repayment plan under section 455(d)(1)(D); (3)is employed full-time as an employee or manager of a qualified farm or ranch at the time of such forgiveness; and
 (4)has been employed full-time as an employee or manager of a qualified farm or ranch during the period in which the borrower makes each of the qualifying payments described in paragraph (2).
 (c)Loan cancellation amountAfter the conclusion of the employment period described in subsection (b), the Secretary shall cancel the obligation to repay the balance of principal and interest due as of the time of such cancellation, on the eligible Federal Direct Loans made to the borrower under this part.
						(d)Removal from the program
 (1)In generalSubject to paragraph (2), the Secretary shall remove a borrower from the agricultural student loan forgiveness program if the borrower—
 (A)was less than 40 years old when the borrower entered the agricultural student loan forgiveness program, and that borrower fails to be employed full-time as an employee or manager of a qualified farm or ranch for a cumulative period of more than 7 years after entering the program; or
 (B)was 40 years old or older when the borrower entered the agricultural student loan forgiveness program, and that borrower fails to be employed full-time as an employee or manager of a qualified farm or ranch for a cumulative period of more than 3 years after entering the program.
 (2)Exception for military serviceThe Secretary shall not consider any of the following as a period of time counting toward removal from the agricultural student loan forgiveness program for purposes of paragraph (1):
 (A)Time serving on active duty during a war or other military operation or national emergency. (B)Time performing qualifying National Guard duty during a war or other military operation or national emergency.
 (C)The 180-day period following the demobilization date for the service described in subparagraph (A) or (B).
 (3)Readmission prohibitedThe Secretary shall not allow a borrower who has been removed from the agricultural student loan forgiveness program under this section to be readmitted to the program, unless the Secretary finds that the borrower has experienced exceptional circumstances.
 (e)Eligible Federal Direct LoanThe term eligible Federal Direct Loan means a Federal Direct Stafford Loan, Federal Direct PLUS Loan, or Federal Direct Unsubsidized Stafford Loan, or a Federal Direct Consolidation Loan..
 (b)RegulationsNot more than 180 days after the date of enactment of this Act, the Secretary of Education, in consultation with the Secretary of Agriculture, shall promulgate final regulations to carry out this section, including regulations relating to the process of tracking and verifying work as an employee or manager of a qualified farm or ranch for purposes of section 460A of the Higher Education Act of 1965 (as added by this Act).